                         Case 19-01298-MAM       Doc 13   Filed 08/23/19    Page 1 of 2




         ORDERED in the Southern District of Florida on August 23, 2019.




                                                            Mindy A. Mora, Judge
                                                            United States Bankruptcy Court
_____________________________________________________________________________

                                 UNITED STATES BANKRUPTCY COURT
                                  SOUTHERN DISTRICT OF FLORIDA
                                     WEST PALM BEACH DIVISION
        In re:
                                                                  Case No. 18-16248-BKC-MAM
        CHANCE & ANTHEM, LLC,                                     Chapter 7
                 Debtor.
                                             /
        ROBERT C. FURR                                            ADV. NO. 19-01298-MAM
                 Plaintiff,
        v.
        JEFFREY M. SISKIND, individually and
        d/b/a SISKIND LEGAL SERVICES,
        TANYA SISKIND, individually and as Trustee of the,
        SECOND SISKIND FAMILY TRUST,
        FRANK ZOKAITES, individually,
        CANNAMED PHARMACEUTICALS, LLC,
        a Maryland Limited Liability Company,
        OB REAL ESTATE HOLDINGS 1732, LLC, a
        Florida Limited Liability Company,
        SISKIND LEGAL SERVICES, LLC,
        a Florida Limited Liability Company,
        SOVEREIGN GAMING & ENTERTAINMENT, LLC,
        a Florida Limited Liability Company
        FLORIDA'S ASSOCIATION OF COMMUNITY
        BANKS AND CREDIT UNIONS, INC. a Florida Corporation,
        SYMPATICO EQUINE RESCUE, INC, a Florida Corporation,
        WELLINGTON 3445, LP, a Florida Limited Partnership,
        ZOKAITES PROPERTIES, LP, a Pennsylvania Limited Partnership,
        and ROBERT GIBSON, individually
              Defendants
        ________________________________________________/
                Case 19-01298-MAM         Doc 13       Filed 08/23/19   Page 2 of 2




        ORDER GRANTING EX-PARTE MOTION TO ISSUE ALIAS SUMMONS

        THIS MATTER came before this Court pursuant to the Plaintiff’s Ex-Parte Motion to

Issue Alias Summons (the “Motion”) [ECF No. 12]. The Court having reviewed the Motion and

being otherwise fully advised in the premises, it is

        ORDERED:

   1.      The Motion is GRANTED.

   2.      The Clerk is directed to issue an alias summons on Defendant, Sovereign Gaming &

           Entertainment, LLC.

                                                ###


Submitted by:

Jesus M. Suarez, Esq.
Genovese Joblove & Battista, P.A.
Counsel to Chapter 7 Trustee
100 Southeast Second Street, 44th Floor
Miami, Florida 33131
Telephone: (305) 349-2300
Facsimile: (305) 349-2310
jsuarez@gjb-law.com

Copy to: Jesus M. Suarez, Esq.

Attorney Suarez is directed to serve a conformed copy of this Order on all parties in interest.
